ON MOTION FOR REHEARING

PER CURIAM.
Upon review of the motion for rehearing filed by the State of Florida, we withdraw the previous opinion issued on March 28, 2014, and substitute this opinion in its place.
We affirm the judgments and sentences entered by the trial court against Savonia Latrice Collins after a jury found her guilty of committing a burglary of a dwelling with an assault or battery and an aggravated assault with a deadly weapon. With regard to the State’s closing argument, we determine that any unobjected-to errors allegedly committed during the State’s closing argument fail to meet the fundamental error standard. See Augustine v. State, 143 So.3d 940 (Fla. 4th DCA 2014) (“Fundamental error in closing argument is error that reaches down into the validity of the trial itself to the extent that a verdict of guilty could not have been obtained without the assistance of the alleged error.” (citing Thompson v. State, 88 So.3d 322 (Fla. 4th DCA 2012))).
AFFIRMED.
PALMER, LAWSON and COHEN, JJ., concur.